Cite as 2022 Ark. 173
                   SUPREME COURT OF ARKANSAS

                                                 Opinion Delivered: September   29, 2022
 IN RE ARKANSAS ACCESS TO
 JUSTICE MONTH




                                         PER CURIAM


       As officers of the court, Arkansas attorneys bear a professional responsibility, under

Rule 6.1 of the Arkansas Rules of Professional Conduct, to provide free legal services to

persons of limited means or organizations that serve persons of limited means and to

voluntarily contribute financial support to organizations that provide legal services to persons

of limited means. This commitment to public service represents one of the noblest attributes

of the legal profession.

       We join the Arkansas Access to Justice Commission in designating October as Access

to Justice Month to recognize the valuable contributions made by legal aid and pro bono

attorneys throughout the year and to encourage pro bono participation to address the legal

needs of low-income Arkansans.

       The Court commends the many Arkansas attorneys who serve their profession, their

communities, and their state by donating thousands of hours of pro bono services. The

Court encourages all attorneys to abide by both the letter and the spirit of Rule 6.1 through
pro bono service and financial support. Consistent with Rule 3.7(B) of the Arkansas Code

of Judicial Conduct, the Court also encourages all judges to advocate for pro bono service

by attorneys, to participate in events that honor attorneys who provide pro bono service, to

write and speak in favor of pro bono service, and to recruit attorneys to provide pro bono

service.




                                             2